           Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

JAMES CHAMBERLAIN,                               )
              Plaintiff,                         )
                                                 )
             v.                                  )    COMPLAINT
                                                 )
ALFRED MONTOYA, MD, DIRECTOR,                    )
MANCHESTER VA MEDICAL CENTER,                    )
             Defendant.                          )

                            PRELIMINARY STATEMENT

      This is an action requesting injunctive relief pursuant to the first amendment of

the Constitution of the United States of America. The plaintiff, JAMES CHAMBERLAIN,

and others are seeking the removal of a Christian Bible from the POW/MIA table in the

entrance way of the Manchester VA Medical Center.

                                   JURISDICTION

      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1346(b).

                                        VENUE

      Venue is proper for the United States District Court for the District of New

Hampshire pursuant to 28 U.S.C. § 1391(e).

                                       PARTIES

      1.     Plaintiff, JAMES CHAMBERLAIN, is a veteran of the United States Air

Force and a resident of New Hampshire. He was raised Catholic but now is a




                                             1
            Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 2 of 7



congregant at the First Congregational Church, United Church of Christ, in Barrington,

New Hampshire.

       2.      Defendant ALFRED MONTOYA, MD, is the Director of the Manchester

VA Medical Center [MVAMC], a medical facility in Manchester, New Hampshire,

tasked by the Veterans Administration of the United States to provide care to eligible

veterans, whatever their race, gender, or religious beliefs or affiliation. He is being sued

in his official capacity.

                                          FACTS

       3.      The plaintiff, a devout Christian, believes that our Constitution prohibits

the establishment by the government of any specific religious belief and prohibits

discrimination against any person because of their religious beliefs or lack thereof.

Despite his strong personal religious beliefs, he believes that the Christian Bible has no

place being displayed on the POW/MIA table at the entrance way to the MVAMC,

where he gets his care. As a Christian, he respects and loves all his military brothers and

sisters and does not want to be exclusionary by the placement of the Christian Bible.

       4.      During the last weekend of January 2019, the Military Religious Freedom

Foundation [MRFF] received complaints from fourteen military veterans concerning the

placement of a Christian Bible on the POW/MIA display table at the MVAMC. The

table was located off to one side in the entrance lobby of its main building.




                                             2
             Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 3 of 7



       5.      MRFF is a nationally recognized civil rights advocate organization with

the primary mission of protecting the separation of church and state in the United States

military and the Veterans Administration. MRFF currently represents approximately

64,000 service members and veterans; about 95% of whom self-identify as practicing

Christians. The others consist of Jewish, Buddhist, Hindu, Sikh, Native American

Spiritualist, Humanist, Pagan, Atheist, Muslim, and other minority faith and non-faith

military members and veterans.

       6.      All fourteen of those who complained to MRFF were patients at the

MVAMC.

       7.      Nine of the complainants identify as either Protestant or Roman Catholic.

       8.      The remaining practice other faiths, such as; Jewish, Muslim, Native

American, Buddhist and atheist/agnostic.

       9.      All fourteen objected to the placement of the Christian Bible on that

POW/MIA table and believed it to be an unlawful display.

       10.     All fourteen requested that MRFF give immediate voice to their objections

to the leadership at the MVAMC, including defendant MONTOYA, regarding the

Christian Bible placement. They did so on the condition that MRFF would protect their

identities. They feared reprisal.




                                             3
             Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 4 of 7



       11.     On January 28, 2019, MRFF Founder and President Michael L. Weinstein

made phone calls to the MVAMC leadership to demand the removal of the Christian

Bible from the POW/MIA table display.

       12.     Approximately three hours after making the initial demand on January 28,

to Mr. Corey Beem, Acting Staff Assistant to defendant MONTOYA, Weinstein received

an e-mail from Beem. It stated, in part, “I want you to know that you can inform your

clients that the Manchester VAMC has the utmost respect and admiration for all

Veterans, regardless of their beliefs. As such, we are going to be removing the Bible

from the display to better serve all veterans.”

       13.     The complainants confirmed that later that day the Christian Bible had in

fact been removed.

       14.     On the evening of Saturday, February 23, 2019, MRFF was again contacted

by some of the complainants. They stated that the very same Christian Bible, which had

been removed some three-plus weeks earlier from the POW/MIA display, was now

back on display. It was in a locked plexiglass box on the POW/MIA table located right

near the main entrance of the MVAMC.

       15.     MRFF sent an e-mail to Beem that same evening objecting to the new,

even move objectionable, placement of the Christian Bible.




                                             4
             Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 5 of 7



       16.     After the Christian Bible was put in its new location, a fifteenth

complainant, the plaintiff JAMES CHAMBERLAIN, came forward and was willing to

publicly prosecute this action, although he receives his medical care at the MVAMC.

       17.     The POW/MIA table is also known as the missing man or fallen comrade

table. It has special meaning to all service members and veterans. It helps honor the

men and women who have sacrificed to protect and serve us all.

       18.     As such, it should be a memorial to all who have served regardless of their

beliefs or faith traditions. The original POW/MIA table tradition was started by a group

of Vietnam combat pilots and did not include a Bible as one of the table items.

       19.     We would all be outraged if the MVAMC only provided care to

Christians, or denied care to non-believers, or those who worship their God in other

ways. The placement of a Christian Bible on this sacred table is just as objectionable.

       20.     The first amendment of the United States Constitution states, in relevant

part, “Congress shall make no law respecting an establishment of religion or

prohibiting the free exercise thereof.”

       21.     The placement of the Christian Bible, here, is in violation of that

fundamental proscription --- that the government may not establish any religion. Nor

can the government give favoritism to one religious belief at the expense of others.

       22.     That basic principle was key to the founding of our republic.




                                              5
             Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 6 of 7



       23.     Lemon v. Kurtzma, 403 U.S. 602 (1970), made clear that for a government

action to survive, it needs a secular purpose and a secular effect and no excessive

entanglement between government and religion.

       24.     Here, the placement of the Christian Bible in a locked case on the

POW/MIA table puts forth the Christian beliefs of some, at the expense of the beliefs of

non-Christians.

       25.     On March 25, 2019, plaintiff’s counsel, Lawrence A. Vogelman, sent a

letter to defendant MONTOYA requesting the removal of the Bible from the table.

       26.     On April 4, 2019, Vogelman received a letter from a Staff Attorney at the

U.S. Department of Veterans Affairs claiming that the Bible placement was not

unconstitutional. This lawsuit followed.

       27.     There is no adequate remedy at law, here. Injunctive relief is the only

vehicle available to the plaintiff.

                                      RELIEF SOUGHT

       28.     Plaintiff JAMES CHAMBERLAIN requests that this Court:

               a.     Issue a preliminary injunction requiring the removal of the
                      Christian Bible from the POW/MIA table at the MVAMC;
               b.     Issue a permanent injunction requiring the removal of said Bible;
               c.     Ordering the plaintiff costs, and reasonable attorneys’ fees; and
               d.     Granting what further relief this Court believes is appropriate.




                                             6
        Case 1:19-cv-00509-PB Document 1 Filed 05/07/19 Page 7 of 7



Date: May 7, 2019
Manchester, New Hampshire    /s/Lawrence A. Vogelman
                            Lawrence A. Vogelman (#10280)
                            Nixon, Vogelman, Barry, Slawsky & Simoneau
                            77 Central Street
                            Manchester, NH 03101
                            Phone: 603-669-7070
                            Email: Lvogelman@davenixonlaw.com
                            Attorneys for Plaintiff, JAMES CHAMBERLAIN




                                     7
